Title: To George Washington from William Jackson, 26 February 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office February 26th 1783
                        
                        I do myself the honor to enclose to your Excellency a late resolve of Congress.
                        The Clothier informs me that he has written to you on the subject of the blankets which have lately arrived. I have the honor to be, with the most perfect esteem and respect Your Excellency’s obedient servant
                        
                            W. Jackson
                        
                    